Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                          Nos. 04-12-00153-CR & 04-12-00154-CR

                                 Robert Eugene SHEEDS, Jr.,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Bandera County, Texas
                         Trial Court Nos. CR-11-082 & CR-11-083
                       Honorable N. Keith Williams, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED September 11, 2013.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice